Citation Nr: 0522970	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  01-04 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the veteran has forfeited entitlement to VA benefits 
within the meaning of 38 U.S.C.A. § 6103(a) (West 2002) 
(formerly 38 U.S.C. § 3503(a)).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service in the Army of the United 
States from August 1945 to June 1946. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 1986 and December 1986 administrative 
actions of the RO, and an April 1987 decision of the 
Director, VA Compensation and Pension Service.  Those actions 
declared a forfeiture of VA benefits against the veteran 
under 38 U.S.C. § 3503(a) (now codified at 38 U.S.C.A. § 
6103(a)) on the basis that he had committed fraud in 
connection with a December 1985 application for VA pension 
benefits.  

In October 2001, the veteran appeared at the RO and testified 
before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  A transcript of the hearing has been associated with 
the claims file.  

In a March 2002 decision, the Board upheld the determination 
that the veteran had forfeited his right to VA benefits.  The 
veteran appealed the March 2002 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).

In a January 2003 Order, the Court granted a Motion to Remand 
of the VA Secretary (which was unopposed by the veteran), 
vacated the Board's March 2002 decision, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.  

In September 2003, the Board in turn remanded the case to the 
RO for additional development.  Thereafter, the case was 
returned to the Board for further appellate consideration. 




FINDINGS OF FACT

1.  In a December 1985 application for nonservice-connected 
pension benefits, the veteran listed F.R. as a dependent 
child.

2.  In connection with a June 1985 application for VA 
benefits, the veteran submitted a birth certificate issued in 
April 1985 and a baptismal certificate dated in April 1984, 
which showed the veteran as F.R.'s biological father.  

3.  During a VA field examination conducted in July 1986, the 
veteran admitted that neither he nor his spouse were 
biological or adoptive parents of F.R., although they raised 
her as their child.

4.  It is not beyond a reasonable doubt that the veteran 
knowingly submitted false documentation that F.R. was his 
daughter for the purpose of obtaining increased VA benefits 
on the basis of her dependency.  


CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have not been met beyond a reasonable doubt.  38 U.S.C.A. 
§ 6103(a) (West 2002); 38 U.S.C. § 3503(a) (1985); 38 C.F.R. 
§§ 3.57, 3.901 (2004, 1985); Trilles v. West, 13 Vet. App. 
314 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Merits of Claim

A.  Factual Background

The RO has determined that the veteran committed fraud when 
he listed a child, F.R., as a dependent on a December 1985 
application for VA benefits.  The veteran contends that he 
did not know that F.R. was not his child for purposes of 
veterans' benefits or that listing her as his child could be 
construed as fraud, because he and his wife had raised F.R. 
from infancy and considered her their child.

The essential facts are not in dispute.  In December 1985, 
the veteran, who had attained age 65, submitted a claim for 
nonservice-connected pension.  On that application, in the 
space titled, "Identification of Children and Information 
Relative to Custody," the veteran reported that he had an 
unmarried child, F.R.  The veteran did not provide a date of 
birth or a Social Security number for F.R.  In the spaces 
provided for indicating whether a child was "Married 
Previously," "Stepchild or Adopted," "Illegitimate," 
"Over 18 Attending School," or "Seriously Disabled," the 
veteran marked "N/A" (not applicable).

Prior to his December 1985 application, the veteran had 
submitted, in June 1985, an application for nonservice-
connected pension, based on unemployability.  In connection 
with that application, he had provided an original 
Certificate of Birth and Baptism, with an official seal, 
which showed that F.R. was born in August 1971, was the child 
of the veteran and his wife, and was baptized in August 1975.  
The baptismal certificate showed that it was issued in April 
1984.  The veteran also submitted a document, dated in April 
1985, from the City Health Department of Cebu City, which 
showed that F.R. was born in August 1971, and that her birth 
was registered in April 1985.  The certification showed that 
the veteran and his spouse were registered as the father and 
mother of F.R.

In a field examination conducted in July 1986, the RO sought 
to ascertain whether F.R. was the biological child of the 
veteran, who was 50 years old in 1971, and his spouse, who 
was 43 in 1971.  In response to questions, the veteran and 
his wife readily admitted that F.R. was not their biological 
child.  They explained that F.R.'s biological mother was 
unmarried and unable to care for her, and had given F.R. to 
them to raise shortly after her birth in 1971 (when she was 
about one month old).  Reportedly, F.R.'s biological mother 
told them that she did not know who F.R.'s father was.  She 
apparently left the Philippines shortly after giving the 
veteran and his wife physical custody of F.R., and apparently 
stated that she was unable to stay long enough for a formal 
court process regarding custody.  She did not again contact 
the veteran or his wife.  There is no evidence that F.R.'s 
biological mother, biological father, or any other relative 
or individual who might have been responsible legally for 
F.R. ever contacted the veteran or his wife or F.R.  All 
individuals contacted during the field investigation agreed 
that the veteran and his wife served as F.R.'s only parents, 
and that no other individual ever exercised parental 
authority over or on behalf of F.R.  There is no evidence 
that the veteran and his wife ever received any compensation 
from any individual or from any governmental or private 
social agency for raising F.R.

By a letter dated in September 1986, the RO notified the 
veteran that it proposed to charge the veteran with a 
violation of 38 U.S.C.A. § 3503(a) (now codified at 38 
U.S.C.A. § 6103(a)), based on the veteran's claim for 
benefits for F. R. as a dependent child.

In December 1986, the RO submitted the matter regarding the 
proposed forfeiture to the Director, Compensation and Pension 
Service (C&P Director).  In February 1988, the veteran 
requested information on the status of his claim and what 
action had been taken after the proposed forfeiture action 
was forwarded to the C&P Director.  In early March 1988, the 
veteran was notified that the "Board of Veterans' Appeals" 
had determined in April 1987 that he had forfeited his rights 
to VA benefits under 38 U.S.C.A. § 3503(a), and that he had 
until April 21, 1988 to file a notice of disagreement (NOD).  
In late March 1988, the veteran requested a copy of the 
decision so he could formulate the reasons for his NOD.  In 
late April 1988, after April 21, 1988, had passed, the RO 
provided the veteran with a copy of the April 1987 decision.  
On April 29, 1988, the RO received an NOD.  The veteran was 
informed that his appeal was untimely.

The veteran thereafter submitted numerous requests to reopen 
and reconsider the determination declaring forfeiture against 
him.  The veteran and his wife submitted numerous letters and 
items of information.  In October 1991, F.R.'s birth 
certification was corrected, by the Office of the Local Civil 
Registrar, Cebu City, to show the name of F.R.'s biological 
mother.  In August 1993, a formal decree of adoption was 
entered by the court of jurisdiction in Cebu City.  The 
veteran and his wife also submitted statements that indicated 
that the certification of birth issued in April 1985 was 
obtained because F.R.'s school required that she present a 
birth certificate.

In the late 1990s, the veteran and his wife relocated to the 
continental United States, and, in 1999, the veteran again 
requested that the forfeiture decision be reopened.  The RO 
reconsidered the forfeiture decision, and forwarded the claim 
to the C&P Director.  In December 2000, the C&P Director 
determined that the new evidence, including the formal 
adoption of F.R. in 1993, did not bear on the forfeiture 
decision.  However, the Director also determined that a March 
1988 letter submitted by the veteran should have been treated 
as an NOD, and directed the RO to advise the veteran that the 
appellate process had been initiated.  The RO was directed to 
issue a statement of the case (SOC) regarding the propriety 
of the forfeiture declared against the veteran.  The RO 
issued an SOC in March 2001, and the veteran perfected his 
appeal to the Board with the submission of a timely 
substantive appeal.

At the time of a hearing before the undersigned in October 
2001, the veteran testified that at the time of the filing of 
his claim for VA benefits, he filed a birth certificate that 
incorrectly listed his name as F.R.'s parent.  He readily 
divulged this mistake to the RO's field examiner, explaining 
that F.R.'s birth mother was unable to care for her and gave 
F.R. to him and his wife.  He indicated also that at his 
request to draw up legal papers to reflect the agreement, she 
refused because she was in a hurry to depart the city.  The 
veteran indicated that he thereafter took care of F.R. as his 
own child, and therefore claimed her as his child in his 
filing for benefits.  He said this was a "normal practice" 
where he was living at the time.  He said that he officially 
adopted F.R. in 1993.  

In a supplemental statement of the case (SSOC) issued by the 
C&P Service and its Director in February 2005, it was 
determined that the evidence established beyond a reasonable 
doubt that the veteran had furnished fraudulent evidence to 
VA in support of his claim for additional benefits based on 
the dependency of F.R.  In so deciding, it was noted that a 
copy of the Civil Code of the Philippines dated in January 
1968 was received, indicating, among other things, that the 
only valid adoption was that one made through the court.  

B.  Legal Criteria and Analysis

Because the initial decision that the veteran forfeited his 
rights to veterans' benefits administered by VA has not 
become final, new and material evidence is not required in 
order to consider the merits of the issue.  Rather, the Board 
must determine, on a de novo basis, whether the evidence 
supports a finding that the veteran has committed fraud and 
has forfeited his right to any veterans' benefits under 38 
U.S.C.A. § 6103(a).

Under 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C. § 3503(a)), 
any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions. 
38 C.F.R. § 3.901 (2004, 1985).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  The United States Court of Appeals for 
Veterans Claims (Court) has stated that such a standard of 
proof is much higher than the typical claims adjudication 
standard.  The Court pointed out that the "beyond a 
reasonable doubt" standard is a higher standard of proof 
than the "clear and unmistakable evidence (obvious or 
manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.  Trilles v. West, 13 Vet. App. 314, 
327 (2000).  

In this case, the Board must determine whether the evidence 
establishes "beyond a reasonable doubt" that the veteran 
knowingly made or caused to be made false or fraudulent 
statements concerning a claim for benefits.  The 
determination of whether the appellant knowingly submitted 
false or fraudulent evidence to VA is a question of fact.  
See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The definition of the term "child," as defined for purposes 
of adjudicating claims for veterans' benefits, means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child.  In addition, the "child" must also be 
someone who:  (1) is under the age of 18 years; or (2) before 
reaching the age of 18 years became permanently incapable of 
self support; or (3) after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
C.F.R. § 3.57(a) (2004).  This definition of the term 
"child" is essentially unchanged since 1985, when the 
application at issue was submitted.  38 C.F.R. § 3.57 (1985).

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  See Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
that it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).]

In the instant case, the evidence is clear on most points.  
An application for VA pension benefits was received by the RO 
in December 1985, having been signed by the veteran.  In 
signing the application, the veteran certified that "the 
information I have given above is true and correct to the 
best of my knowledge and belief."  That information 
consisted, in part, of his having an unmarried daughter, 
F.R., which was incorrect at the time of the filing.  
Moreover, earlier that year in connection with his 
application, the veteran submitted a birth certificate and a 
baptismal certificate, which purported to show the veteran as 
the father of F.R.  Such information was also false at the 
time it was filed.  These circumstances are not disputed by 
the veteran.  He has admitted that he was aware of what he 
was doing when the application and supporting documentation 
were given to the VA.  There is no conflict over the fact 
that, at the time of the veteran's claim for VA benefits, 
F.R. was not his "child," as that term is defined for VA 
purposes.  See 38 C.F.R. § 3.57 (1985, 2004).  That is, F.R. 
was not his natural child, legally adopted child, or 
stepchild.  

The central issue in this case is whether the veteran knew 
that the information regarding F.R.'s lineage was false and 
knowingly made - or caused to be made or conspired, combined, 
aided or assisted in, agreed to, arranged for, or in any way 
procured the making or presentation of - a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for VA benefits.  It 
is the judgment of the Board that, while there is undisputed 
evidence that the veteran knowingly submitted in 1985 the 
certification that F.R. was his daughter, it cannot be said 
beyond a reasonable doubt that he presented the information 
for the purpose of obtaining increased VA benefits on the 
basis of her dependency.  

The Board acknowledges that there is substantial evidence in 
the record that goes against the veteran's appeal.  In any 
case, the Board observes that whether F.R. was or was not the 
veteran's natural daughter, legally adoptive daughter, or 
stepdaughter at the time of the veteran's claim was most 
likely of no consequence in the veteran's efforts to 
establish basic pension eligibility.  It is noted that the 
information the veteran did provide was incorrect as to 
F.R.'s parenthood and would have led to a higher monetary 
award had pension been granted (see 38 C.F.R. § 3.23(a)(1985) 
at that time.  However, it cannot be said beyond a reasonable 
doubt that the veteran reported false information relevant to 
F.R.'s parenthood specifically so that he may receive 
increased benefits on the basis of F.R.'s dependency.  That 
is, it does not appear that the veteran had full knowledge 
that increased benefits - once eligibility for pension had 
been established - depended on proof that F.R. was his 
"child," as that term is defined for VA purposes.

The Board acknowledges the arguments of the veteran, 
particularly in statements received in May 2003 and March 
2005, to the effect that F.R.'s biological mother agreed to 
relinquish all legal rights and physical custody of the 
infant F.R. to the veteran and his wife, and that such oral 
agreement of adoption was "legal and binding."  As the 
veteran has considered F.R. his daughter ever since this oral 
agreement, and raised her as such, he alleges that he had no 
intent to commit fraud when applying for VA benefits.  He 
also notes that "legal adoption" would have been preferred 
at that time but that adoption through the court system then 
could be afforded only by the "rich people."  However, the 
Civil Code of the Philippines, as noted by the C&P Service in 
the February 2005 SSOC, required that adoptions be made 
through the court, and that otherwise they were invalid.  
Given the law of the Philippines, the oral adoption agreement 
between F.R.'s biological mother and the veteran may not be 
recognized.  

Notwithstanding the foregoing, the Board is unable to 
conclude that the veteran was aware that he had submitted 
false information for the purpose of obtaining increased VA 
benefits due to F.R.'s dependency, in violation of the 
provisions of 38 U.S.C.A. § 6103(a), and that, without such 
intent, the spirit of the statute in question is not 
violated.  In support of this conclusion, the Board notes 
that forfeiture action is an adversarial process initiated by 
VA and such an adversarial process requires the application 
of a high standard of proof, that is, beyond a reasonable 
doubt standard, in order to declare a forfeiture.  See 
Trilles v. West, 13 Vet. App. 314, 320- 22, 326-27 (2000).  

This appeal largely turns upon the testimony presented at an 
October 2001 personal hearing, wherein the veteran testified, 
in essence, that it was "normal practice" in his Philippine 
environment for claiming, as one's own, an illegitimate child 
that one has been given to raise, despite having not been 
through official adoption proceedings in regard to the child.  
He further testified as to his desire to formalize the 
adoption agreement with F.R.'s biological mother, and her 
rejection of the same due to impatience to leave the city.  
It is further noted from a review of the record that the 
veteran and his wife are the only individuals who have raised 
F.R. as their child, and that there is no other individual 
except the biological mother who conceivably may have claimed 
F.R. as a dependent.  The biological mother, however, has not 
been seen or heard from since the day she gave up F.R. in her 
infancy to the veteran's care many years beforehand, and 
through her life F.R. has known only the veteran and his wife 
as her parents.  Therefore, it is not incomprehensible that 
to the veteran it seemed genuine, if not legally acceptable, 
to be known as F.R.'s father on baptismal and health 
department documents.   

Regardless, the lineage of F.R., as previously noted, is not 
dispositive of whether the veteran is eligible for pension 
benefits in the first place, which is what he made 
application for in 1985.  Thus, receipt of false information 
relating to the parentage of F.R., would not have an effect 
on the primary decision whether or not the veteran was 
eligible for pension benefits.  It would have an effect on 
the amount of the monetary award should pension be granted.  
A careful review of the file does not show, beyond a 
reasonable doubt, that the veteran understood that in 
furnishing false information relating to the parentage of 
F.R., he would trigger a secondary claim for increased 
benefits based on her dependency.  

Given the foregoing in relation to the dependency status of 
F.R. at the time of the filing of an application for pension 
benefits in 1985, the Board, having reconsidered the merits 
of this case, finds some doubt as to whether false 
information was submitted for the purpose of obtaining 
increased VA benefits based on that dependency.  Any minimal 
amount of doubt does not satisfy the high standard of proof 
necessary to sustain a forfeiture action, as explained in 
Trilles.  Specifically, the statutory criteria for forfeiture 
of the appellant's rights, claims, and benefits under the 
laws administered by VA have not been met beyond a reasonable 
doubt.  38 U.S.C.A. § 6103; 38 C.F.R. § 3.901; Trilles, 
supra.


ORDER

The criteria for forfeiture of the veteran's rights, claims, 
and benefits under 38 U.S.C.A. § 6103(a) have not been met 
beyond a reasonable doubt; accordingly, the appeal to remain 
eligible for VA benefits is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


